Case 1:20-cv-02405-EGS Document 16-7 Filed 09/08/20 Page 1 of 9




                EXHIBIT 5
9/8/2020         LeakedCase  1:20-cv-02405-EGS
                       USPS PowerPoint indicates PMG DeJoyDocument
                                                          focus on getting16-7
                                                                           operatingFiled   09/08/20
                                                                                     costs under            Pageof 2Nonprofit
                                                                                                 control - Alliance   of 9 Mailers : Alliance of …

                                                                                                                                JOIN US   DONATE



       OUR NETWORK            GET INVOLVED           FIND HELP                                                                              

                                                                                                        CASE STUDIES          NEWS    CONTACT US




 Leaked USPS PowerPoint indicates PMG
  DeJoy focus on getting operating costs
             under control
                                                               Alliance Report

                    July 14, 2020                                                                                                        SHARE


                                                                                                                                      FACEBOOK



                       Alliance Supports Emphasis
                                                                                                                                      TWITTER
                                                                                                                                      LINKDIN




                       on Efficiency while Attaining
                                  Service
                    We have long expressed our concerns with lack of cost control and
                    declining productivity at USPS, in filings at the PRC, Alliance Reports, and
                    elsewhere. Recently, we received the following email from a postal employee who was
                    reacting to one of our articles. We are leaving out her or his name to protect him or her
                    from any repercussions.


                           I’ve been a City Letter Carrier for 28 years. In a recent article, you mentioned how
                           labor costs are up, while hours were down. I might have a partial explanation. I was
                           asked the other day if I could help a CCA who was unfamiliar with a route. He would
                           have gone into about 20 minutes of double time if I didn’t help. USPS frowns upon
                           double time. My salary is about twice his. I would have had to find the person, sort
                           and organize the mail, go to the part of the route to be delivered, deliver it, and drive
                           back to the office. It would have taken me about an hour to do this. So, instead of
                           paying that CCA about 20 minutes of double time, (about the same as my base


https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/                       1/8
9/8/2020         LeakedCase  1:20-cv-02405-EGS
                       USPS PowerPoint indicates PMG DeJoyDocument
                                                          focus on getting16-7
                                                                           operatingFiled   09/08/20
                                                                                     costs under            Pageof 3Nonprofit
                                                                                                 control - Alliance   of 9 Mailers : Alliance of …
                           salary), I would have been paid an hour of overtime. My supervisor understood this
                           also, but shook his head and said, the priority is cutting double time, not costs.




                    We’re pretty sure that this is but one example of many ways in which USPS hurts itself with
                    irrational, wasteful practices at the front lines. Yet, in recent years, USPS management
                    seems to have put cost control on the back burner as it has sought financial assistance
                    from Congress and the PRC.




                    Postmaster General Louis DeJoy has kept a low profile with customers and the media in
                    his first month on the job. Reportedly, he is working hard to scope out the organization
                    and develop his priorities. An aggressive focus on cost reduction may have leaked out in
                    the form of an obscure PowerPoint presentation from within USPS operations in Ohio.


                               Alliance supports efficiency and service together

                    If it is true, the Alliance wholeheartedly supports an emphasis on cost
                    control and efficiency while attaining service standards. We do not believe
                    the brief mention of leaving mail behind reflects a directive from PMG
                    DeJoy. As a seasoned business leader, he knows that to succeed, a service
                    provider must deliver both service and efficiency simultaneously.




                    The many acronyms aside, these slides represent major changes in how the USPS
                    operates. And many will say that service will go into the tank as a result. A firmly-held
                    element of USPS culture is that you either emphasize budget or service, but you never
                    succeed at both. Everyone in the private sector knows, however, that you really have to
                    be both efficient and provide or exceed the level of service your customers expect in
                    order to survive.




                    The Postal Service has not confirmed or denied that these slides accurately portray
                    national policy. USPS spokesperson Dave Partenheimer provided EcommerceBytes with
                    the following statement on Monday:




                    “The Postal Service is developing a business plan to ensure that we will be financially
                    stable and able to continue to provide reliable, affordable, safe and secure delivery of mail,
                    packages and other communications to all Americans as a vital part of the nation’s critical
https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/                    2/8
9/8/2020         LeakedCase  1:20-cv-02405-EGS
                       USPS PowerPoint indicates PMG DeJoyDocument
                                                          focus on getting16-7
                                                                           operatingFiled   09/08/20
                                                                                     costs under            Pageof 4Nonprofit
                                                                                                 control - Alliance   of 9 Mailers : Alliance of …
                    infrastructure. While the overall plan is not yet finalized, it will certainly include new and
                    creative ways for us to fulfill our mission, and we will focus immediately on efficiency and
                    items that we can control, including adherence to the effective operating plans that we
                    have developed.”




                    POT = penalty overtime

                    CSDRS = customer service delivery reporting system

                    SDO = scheduled day off


                    DUO = delivery unit optimization

                    DUT = delivery up time


                    DM = district manager

                    AVP = area vice president

                    204 = temporary supervisor on loan from the craft


                    OIC = officer in charge

                    EAS = executive and administrative schedule




https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/                    3/8
9/8/2020         LeakedCase  1:20-cv-02405-EGS
                       USPS PowerPoint indicates PMG DeJoyDocument
                                                          focus on getting16-7
                                                                           operatingFiled   09/08/20
                                                                                     costs under            Pageof 5Nonprofit
                                                                                                 control - Alliance   of 9 Mailers : Alliance of …




https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/                    4/8
9/8/2020         LeakedCase  1:20-cv-02405-EGS
                       USPS PowerPoint indicates PMG DeJoyDocument
                                                          focus on getting16-7
                                                                           operatingFiled   09/08/20
                                                                                     costs under            Pageof 6Nonprofit
                                                                                                 control - Alliance   of 9 Mailers : Alliance of …




https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/                    5/8
9/8/2020         LeakedCase  1:20-cv-02405-EGS
                       USPS PowerPoint indicates PMG DeJoyDocument
                                                          focus on getting16-7
                                                                           operatingFiled   09/08/20
                                                                                     costs under            Pageof 7Nonprofit
                                                                                                 control - Alliance   of 9 Mailers : Alliance of …




https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/                    6/8
9/8/2020         LeakedCase  1:20-cv-02405-EGS
                       USPS PowerPoint indicates PMG DeJoyDocument
                                                          focus on getting16-7
                                                                           operatingFiled   09/08/20
                                                                                     costs under            Pageof 8Nonprofit
                                                                                                 control - Alliance   of 9 Mailers : Alliance of …




https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/                    7/8
9/8/2020         LeakedCase  1:20-cv-02405-EGS
                       USPS PowerPoint indicates PMG DeJoyDocument
                                                          focus on getting16-7
                                                                           operatingFiled   09/08/20
                                                                                     costs under            Pageof 9Nonprofit
                                                                                                 control - Alliance   of 9 Mailers : Alliance of …




     OUR NETWORK                GET INVOLVED               FIND HELP             CASE STUDIES             NEWS                CONTACT US



     JOIN US           1211 Connecticut Avenue, NW, Suite 610, Washington DC 20036-2705 • 202.462.5132
                                                                                                                                          
                                               © Copyright 2015 Alliance of Nonprofit Mailers • Disclaimer




https://www.nonprofitmailers.org/leaked-usps-powerpoint-indicates-pmg-dejoy-focus-on-getting-operating-costs-under-control/                    8/8
